Citation Nr: 0906188	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Parkinson's disease, to include as due to exposure to Agent 
Orange; and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1959 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reopened the claim but ultimately 
denied the benefit sought on appeal.  The appeal was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania. 

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

In August 2008, the veteran indicated that he believed his 
effective date for the grant of Parkinson's disease should be 
May 31, 2002.  The Board refers the matter of the assignment 
of the effective date to the RO. 


FINDINGS OF FACT

1.  In September 2002, the RO denied a claim for service 
connection for Parkinson's disease.  The veteran was notified 
of that decision, but did not initiate an appeal.

2.  Some of the evidence received since 2002 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection. 

3.  Parkinson's disease is etiologically related to exposure 
to Agent Orange during service.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service 
connection for Parkinson's disease is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for Parkinson's disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Parkinson's disease was incurred in active service and is 
due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 
3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
However, in this case, as the Board is reopening the claim 
and ultimately granting on the merits, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

New and material evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A September 2002 RO decision denied service connection for 
Parkinson's disease because the evidence did not establish 
this condition occurred in or was caused by military service, 
nor was it on the list of conditions associated with 
herbicide exposure.  The veteran was notified of this 
decision in October 2002 but did not initiate an appeal.  
Thus, because the veteran did not appeal that decision, it is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  However, the 
veteran sought to reopen his claim in May 2007.  As noted, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 2002 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 2002 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  
As a preliminary matter, the Board notes that the veteran's 
original claims file is apparently missing.  As such, it is 
unclear what evidence was previously of record at the time of 
the September 2002 denial.  The evidence currently in the 
veteran's claims file includes, but is not limited to, a May 
2007 private record from Dr. D.P.A. opining that it was as 
likely as not that the veteran's Parkinsonism is related to 
Agent Orange; a March 2007 VA record opining that it was at 
least possible that there was an association between Agent 
Orange and Parkinson's disease, and statements and studies 
submitted by the veteran.  

As noted, the veteran's claim for Parkinson's disease was 
previously denied because the evidence did not establish this 
condition occurred in or was caused by military service.  In 
particular, the veteran has now provided two medical opinions 
relating his Parkinson's disease to Agent Orange exposure.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim for 
Parkinson's disease.  Further, as their credibility is 
presumed, the medical opinions raise a reasonable possibility 
of substantiating the claim.  Justus, 3 Vet. App. at 513.  
For these reasons, the Board finds that the additional 
evidence received since September 2002 warrants a reopening 
of the veteran's claim of service connection for Parkinson's 
disease, as it is new and material evidence within the 
meaning of 38 C.F.R. 
§ 3.156(a).

In conclusion, new and material evidence having been 
received, the claim for entitlement to service connection for 
Parkinson's disease is reopened.


Service Connection

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for Parkinson's disease may be granted on 
the merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, a veteran 
may establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to entitlement to service connection for 
Parkinson's disease.  The veteran's DD 214 indicates that his 
last duty assignment and major command was in the Republic of 
Vietnam.  The veteran testified that he served in Vietnam 
from November 1967 to November 1968, which corresponds to the 
information on his DD 214.  As such, the veteran served in 
the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during such service 
to certain herbicide agents, including Agent Orange.  
However, the veteran does not have a disability that is shown 
to be associated with Agent Orange exposure as Parkinson's 
disease is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under § 
3.309(e).  Therefore, the Board finds that the veteran is not 
entitled to service connection under the presumptive 
provisions in the law regarding diseases due to herbicide 
exposure.  

However, as reflected above, the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange.  Stefl, 
21 Vet. App. at 120.  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  The Board will now 
consider whether service connection for Parkinson's disease 
due to Agent Orange exposure is warranted on a direct basis.  

The medical evidence of record showed that the veteran was 
diagnosed with Parkinson's disease in 1997.  There are two 
medical opinions of record indicating an association between 
the veteran's exposure to Agent Orange during service and 
Parkinson's disease.  In May 2007, Dr. D.P.A. wrote a letter 
to VA indicating that he had treated the veteran for 
idiopathic Parkinson's disease since 1999.  Dr. D.P.A. noted 
that the veteran was exposed to Agent Orange (Dioxin) from 
1967 to 1968.  He added that it was well known that a number 
of chemical compounds have been implicated in the development 
of Parkinson's type disease but the literature was somewhat 
unclear as to whether Agent Orange was definitively 
associated with Parkinson's disease.  However, it has been 
implicated in the causation of multiple other problems 
including other nervous system disorders.  Dr. D.P.A. 
concluded that given that there was no other explanation for 
the veteran's Parkinsonism and given the fact that Agent 
Orange was a known neurotoxin and that Parkinson's disease is 
a neurologic disease, it was highly possible, and is as 
likely as not, that his Parkinsonism is related to Agent 
Orange.  

Additionally, in March 2007, VA Dr. D.A.H. noted that in his 
opinion it was certainly possible, but not currently 
supported by scientific evidence, that Agent Orange caused 
the veteran's Parkinson's disease.  He summarized that his 
review of the literature has not produced any conclusive link 
between exposure to Agent Orange and Parkinson's disease.  
Dr. D.A.H. stated that approximately 1 in 100 people have 
Parkinson's disease in their early- to mid-sixties.  He added 
that in the veteran's case there was an issue of family 
history of the disease, but this may have reduced his 
threshold for Parkinson's disease after exposure to agents 
such as Agent Orange.  Dr. D.A.H. noted that although Agent 
Orange is not directly linked with Parkinson's disease, there 
was a growing body of literature that supports an 
epidemiological association between pesticides/herbicides and 
increased risk of Parkinson's disease in persons exposed to 
these agents over the long term.  Based on his practical 
knowledge of the use of pesticides and the studies, Dr. 
D.A.H. opined that although he did not know if it could be 
proven that Agent Orange caused the veteran's particular case 
of Parkinson's disease, it is at least possible given the 
growing knowledge of the association between 
pesticides/herbicides and human Parkinsonism.  

The Board finds these opinions to be persuasive.  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Both opinions were based on an 
assessment of the veteran's Parkinson's disease as his 
treating providers and Agent Orange studies and literature.  
As such the Board affords these opinions great probative 
weight.

Although both doctors noted that the literature does not show 
a conclusive link between exposure to Agent Orange and 
Parkinson's disease, all that is needed to establish service 
connection is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, and then the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.  

In this regard, the Board notes that, although neither 
doctors' opinion is worded in terms of certainty regarding a 
connection between Agent Orange exposure and Parkinson's 
disease, often "[m]edicine is more art than exact science, 
and . . . a medical opinion [need not] be expressed in terms 
of certainty" in order to support a claim.  See Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995).  Under the facts of this 
case, two doctors rendered opinions favorable to the claim, 
stating that it was "certainly possible" and "highly 
possible" that the veteran's Parkinson's disease was related 
to his exposure to Agent Orange.  The Board is mindful that 
reasonable doubt "is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102.  However, 
despite the use of the term "possible" by both doctors, 
each doctor described that possibility with words, such as 
"highly" and "certainly", which persuade the Board that 
the doubt in this case about a connection between the disease 
and the herbicide exposure is not one based on a "remote" 
possibility but one which is "within the range of 
probability."  In this regard, the private physician also 
stated his opinion in terms of probability because he stated 
that it was "at least as likely as not" that the veteran's 
"Parkinsonism is related to Agent Orange exposure", thereby 
indicating, in effect, that it is as likely that Agent Orange 
was a cause in the development of Parkinsonism in this case 
as were other factors suspected to cause the disease.  

Moreover, the Board notes that there is no medical evidence 
in this case indicating that the veteran's Parkinson's 
disease is not likely related to Agent Orange exposure.  The 
Board acknowledges that it could remand the case for another 
opinion that provides a more detailed discussion regarding 
the conclusions reached by the doctors who have rendered 
opinions; however, given that the private examiner has spoken 
in terms of probability and given that both opinions are 
favorable to the claim, the Board concludes that in this 
case, as it now stands, the evidence of record is at least in 
relative equipoise as to whether the veteran's Parkinson's 
disease is the result of Agent Orange exposure in service.  
Therefore, remand is not necessary here to obtain another 
medical opinion to decide the claim as the medical opinions 
of record are sufficient for that purpose.  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose).  
Accordingly, resolving the benefit of the doubt in favor of 
the veteran, the Board will grant the claim for service 
connection for Parkinson's disease based on exposure to Agent 
Orange.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. § 3.303, 
3.102.  


ORDER

Entitlement to service connection for Parkinson's disease is 
granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


